Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 27, 2017

                                               No. 04-17-00026-CV

                                              Michele R. PAULI
                                           Appellant (Cross-Appellee)


                                                          v.

                                   Michael D. HAYES and Teresa C. Hayes
                                        Appellees (Cross-Appellants)

                         From the 224th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-CI-12272
                              Honorable Solomon Casseb, III, Judge Presiding

                                                        ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to October 30, 2017.

                                                                PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court

cc:              Beth Watkins                                    David L. Earl
                 Watkins Appeals, PLLC                           Earl & Associates, P.C.
                 926 Chulie Drive                                Pyramid Building
                 San Antonio, TX 78216-6522                      601 NW Loop 410, Suite 390
                                                                 San Antonio, TX 78216
                 Lorien Whyte
                 Pozza & Whyte, PLLC                             Grant Gaines
                 239 E. Commerce Street                          Patel Gaines, PLLC
                 San Antonio, TX 78205                           14414 Blanco Road, Suite 320
                                                                 San Antonio, TX 78216
                 Roger G. Bresnahan
                 Farrimond Castillo & Bresnahan, P.C.
                 130 E. Travis, Suite 350
                 San Antonio, TX 78205